Citation Nr: 0530042	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  04-15 013	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service-connected 
disability (TDIU). 



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had a period of initial active duty training from 
April 3, 1980, to July 11, 1980, and a period of active duty 
service from November 12, 1980, to March 3, 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  


REMAND

The veteran is service connected for post-traumatic stress 
disorder (PTSD) (50 percent) and for back muscle strain (40 
percent).  The veteran has also been diagnosed with insulin 
dependent Type II diabetes mellitus, a seizure disorder, and 
chronic headaches.  He contends that he is unemployable due 
to his service-connected disabilities.  

Entitlement to TDIU requires a showing that the veteran is, 
in the judgment of VA, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16 (2005).  
Accordingly, a determination of unemployability must be based 
solely on the basis of service-connected disabilities without 
considering non-service-connected disabilities.  

The Board finds there are conflicting opinions in the record 
regarding the impact of the veteran's service-connected 
disabilities on his employment.  On the one hand, the veteran 
contends that he cannot work because of his disabilities.  He 
avers that he has made over 300 job applications, "and in 
nearly all cases I have been denied simply because of my 
disabilities."  

In support of his contention that he is unemployable, the 
veteran points to the February 2002 Notice of Decision from 
the Social Security Administration (SSA), which is of record.  
This SSA decision granting disability benefits relied on the 
opinion of a "highly qualified vocational expert" under 
contract to SSA that, "because of his depression, migraine 
headaches, personality disorder, post-traumatic stress 
disorder, seizures, and diabetes, the Claimant would be 
incapable of performing any type of work activity on a 
sustained basis.  In particular the vocational expert cited 
the side affects of his medications (cause sleepiness) and 
that he has seizures even though[] he takes his medication."  

On the other hand, it was the opinion of a VA examiner in 
September 2003 that, while the veteran's back pain would 
prohibit strenuous physical activity, it would not prohibit 
sedentary activity provided that he could change position as 
needed during the day.  This examiner also opined that the 
veteran's diabetes and seizure disorder would restrict his 
activities insofar as commercial driving or operation of 
heavy equipment was concerned, but would not otherwise 
restrict his employment.  

The veteran was afforded a VA psychiatric examination in 
April 2003.  The examiner opined that the veteran's PTSD 
would not render him unemployable.  In this regard, the Board 
notes that the veteran told a VA clinical social worker in 
May 2002 that he had recently turned down a full-time job 
offer because it required too much responsibility on his 
part.

Thus, in sum, the Board has the medical opinions of two VA 
physicians who opine that the veteran's service-connected 
back strain and service-connected PTSD would not, each by 
itself, prohibit gainful employment; the Board also has the 
non-medical opinion of a "highly qualified vocational 
expert" that the veteran's many disabilities, only two of 
which he is service connected for, combine to make him 
unemployable.  However, there is no medical opinion of record 
which indicates whether the veteran's two service-connected 
disabilities considered together, but without consideration 
of the veteran's non-service-connected disabilities, render 
him unemployable.  On remand, the Board will seek a medical 
opinion to determine whether it is as likely as not that the 
veteran's two service-connected disabilities collectively 
render him unemployable.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Among other 
things, the VCAA and implementing regulations require VA to 
notify the claimant and the claimant's representative of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) VA must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Review of the record discloses that the veteran has not been 
advised that he should provide any evidence in his possession 
pertaining to this claim, and has not been adequately 
informed of the information and evidence necessary to 
substantiate his specific claim.  See Quartuccio, supra.  An 
October 2003 letter to the veteran informed him of the 
provisions of the VCAA, but instructed him of what the 
evidence must show to establish entitlement to service 
connection for disability due to injury or disease.  He was 
not instructed as to entitlement to TDIU.  The Board will 
therefore also remand in order to ensure that the veteran 
receives the due process to which he is entitled in 
connection with the instant case.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO must ensure that all 
notification and development action 
required by the VCAA is completed.  
Specifically, the RO must notify the 
veteran and the veteran's 
representative of any information 
and evidence not of record (1) that 
is necessary to substantiate the 
appellant's claim to entitlement to 
TDIU; (2) that VA will seek to 
provide; (3) that the claimant is 
expected to provide; and (4) the RO 
must ask the claimant to provide any 
evidence in his possession that 
pertains to the claim for TDIU.  
38 C.F.R. § 3.159(b)(1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).  

2.  After the above-requested 
development is accomplished, the RO 
should seek a medical opinion from a 
qualified, preferably VA, 
psychiatrist with appropriate 
expertise to provide an opinion, 
based on all the evidence of record, 
as to whether it is as likely as not 
that the veteran's service-connected 
disabilities, in combination, but 
without regard to his non-service-
connected disabilities, render him 
unable to secure or follow a 
substantially gainful occupation.  

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner providing 
the opinion.  

If the examiner providing the 
opinion determines that examination 
of the veteran is required in order 
to provide the opinion, an 
examination should be scheduled.  If 
an examination is scheduled, the 
veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2005).

3.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue on 
appeal in light of all information 
or evidence received.  If the 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 

